I must respectfully dissent from the majority opinion which holds that genuine issues of material fact remain with respect to whether the Rockside Landfill is an "absolute nuisance."
My concern with the majority opinion is threefold.
First, the opinion disregards the significant distinction between the doctrines of absolute and qualified nuisance.
Second, the opinion focuses on the current state of the landfill rather than focusing on the past conduct of the alleged operator and lessor or reviewing Consolidated's and Andover's brief in opposition for evidence of negligence.
Third, the opinion is legislative in result in that it promotes an extension of the extreme penalty of absolute liability to the operation of a landfill, an enterprise which has never been held to be inherently dangerous or extrahazardous.
It is clear from the documents submitted to the trial court that Consolidated/Andover complained, argued and opposed Cleveland Builders' and Boyas' motions for summary judgment on the theory that the Rockside Landfill was an absolute nuisance. On appeal, Consolidated/Andover advanced the same theory of liability, specifically stating so in the language of its single assignment of error. Consequently, the narrow issue before the trial court and this court was whether, under the laws of Ohio, the operation of a landfill is an absolute nuisance to which strict liability applies.
A review of the Consolidated/Andover's appellate brief reveals that it was relying on the fourth prong of a four-part definition of "absolute nuisance" fully stated below:
"Absolute nuisance, for which strict liability or liability without fault is imposed by law, may be defined as a distinct civil wrong arising or resulting from the invasion of a legally protected interest, and consisting of an unreasonable interference with the use and enjoyment of the property of another; the doing of anything or the permitting of anything under one's control or direction to be done without just cause or excuse, the necessary consequence of which interferes with or annoys another in the enjoyment of his legal rights; the unlawfully doing of anything or the permitting of anything under one's control or direction to be done, which results in injury to another; or the collecting and keeping on one's premises anything inherently dangerous or likely to do mischief, if it escapes, which, escaping, injures another in the enjoyment of his legal rights." Taylor v. Cincinnati (1944), 143 Ohio St. 426, 28 O.O. 369, 55 N.E.2d 724, paragraph two of the syllabus. *Page 447 
This prong clearly contemplates the keeping on one's premises anything that is "inherently dangerous." The opinion goes on to explain that the doctrine embodied in the fourth prong of this definition evolved from the early case of Rylands v. Fletcher
(1868), L.R. 3 H.L. 330, 37 L.J.EX. 161, 19 L.T.REP. 220, 33 J.P. 70, but specifically notes that this rule has been narrowed in scope and "in proper cases, applied to situations involving the maintenance of artificial reservoirs for the collection of water * * *; the storing or use of dangerous combustibles, such as dynamite, nitroglycerine, gun powder, etc.; blasting operations * * * and trespasses due to the escape of wild animals * * *." Taylor at 435, 28 O.O. at 373, 55 N.E.2d at 728. The Taylor court then specifically lists those cases in which the Supreme Court of Ohio applied this rule. In each instance, the defendant's conduct or the activity involved possessed characteristics which were held to be inherently dangerous or hazardous. The activities involved included the handling of explosives; the explosion of an unguarded, unexploded bomb in a public park and several instances of blasting operations. Id. at 435, 28 O.O. at 373, 55 N.E.2d at 728.
Two years after Taylor, the Supreme Court of Ohio inMetzger v. Pennsylvania, Ohio  Detroit RR. Co. (1946), 146 Ohio St. 406, 32 O.O. 450, 66 N.E.2d 203, also differentiated between an absolute nuisance, to which strict liability applies, and the maintenance of a qualified nuisance, which requires the proof of negligence. In Metzger, the court described absolute nuisance in a case which involved the handling of nitroglycerine and described a qualified nuisance in a case which involved an explosion during the negligent operation of a sawmill.
Under Taylor and Metzger, the operation of a sawmill, like the operation of a landfill, is not an inherently dangerous or an extrahazardous activity.
Reasonable minds can come but to one conclusion under the facts and law presented by Cleveland Builders' and Boyas' motions for summary judgment, that being that the operation of a landfill is not an absolute nuisance. No case law can be located which holds the operation of a landfill to be an absolute nuisance. There are sound public policy reasons for the absence of such holdings, for the imposition of absolute liability upon the enterprise of providing landfills would operate to deter even the most responsible individuals from pursuing the important field of waste management.
The legislature may, in the future, deem the operation of landfills to be an inherently dangerous or extrahazardous activity, but unless and until it does, the licensed and regulated storage of garbage in the ground does not, in my opinion, constitute an absolute nuisance.
Consolidated/Andover and other similarly situated plaintiffs have much to gain by stating their claims in terms of absolute nuisance. It relieves them of the burden of proving negligence. The self-serving stratgies of litigants and the *Page 448 
future implications of such strategies are also of concern when reviewing these complex matters. It should be noted that the trial court visited the issue of absolute nuisance twice and in granting summary judgment stated in its journal entry that the landfill was a qualified nuisance and that it found no evidence of negligence.
For the foregoing reasons, I would affirm the judgment of the trial court which granted summary judgment in favor of Cleveland Builders and Boyas on the issue of absolute nuisance.